Citation Nr: 0216437	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1981 to June 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

In August 1981, the veteran submitted a claim for entitlement 
to a total disability rating based on unemployability.  That 
issue has not been developed for appellate review, and is 
referred back to the RO for any appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, including what evidence he should 
provide and what evidence VA would assist him in obtaining, 
and all relevant evidence necessary for an equitable 
disposition of this appeal was obtained.

2.  The medical evidence does not show that the veteran 
currently has a dental disorder directly resulting from 
trauma in service.

3.  The medical evidence shows that the veteran developed 
periodontal disease in service; he filed a claim for a 
"dental condition" within 90 days of service separation; 
and his certificate of discharge from service indicates that 
he was not provided a complete dental examination or 
treatment within 90 days of service separation.


CONCLUSION OF LAW

The requirements for service connection for the limited 
purpose of receiving VA dental treatment for periodontal 
disease on a one-time basis have been met.  38 U.S.C.A. 
§§ 1712, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for a dental disorder.  The veteran maintains that 
he sustained trauma to his mouth during service, and has had 
dental problems since that time.  The Board notes that the 
RO's prior decisions in this appeal include a discussion as 
to whether the veteran's dental disorder was proximately due 
to medication he was taking for his service-connected 
epilepsy.  However, in his substantive appeal, received in 
February 2002, the veteran clarified that he was claiming 
service connection based on dental trauma, not based on the 
medication.  As such, the Board will not consider secondary 
service connection in this decision.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 
C.F.R. §§ 3.102, 3.159 (2002).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not explicitly applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, because the requirements under the VCAA 
regarding notice and duty to assist have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file reveals that in February 2002, the Board sent the 
veteran a letter notifying him what evidence was necessary to 
establish his claim, including what information or evidence 
was needed from him and what he could do to help with his 
claim.  The RO requested that the veteran inform them of any 
additional evidence he would like considered in his claim, 
such as evidence of medical treatment.  The RO requested that 
the veteran fill out and send in authorization forms for 
release of any medical evidence he wished the RO to obtain.  
The RO informed the veteran that they would make reasonable 
efforts to get evidence needed to substantiate his claim, but 
that he must provide enough information about any such 
evidence so that they could help him.  The Board finds that 
the foregoing letter satisfies the duty to notify the veteran 
under the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition to the foregoing, the veteran was notified by 
rating decision dated in May 2001, and a statement of the 
case dated in January 2002, of the reasons his claim was 
denied.  The SOC contains a copy of regulations pertinent to 
claims involving service connection, including a regulation 
pertaining to dental disorders.  The RO explained to the 
veteran in those decisions that certain dental conditions may 
only be service-connected for purposes of receiving VA dental 
treatment.  As such, the Board finds that the veteran was 
notified of the evidence needed to substantiate his claim.  
Id. 

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains copies of the veteran's service medical 
records and VA treatment records.  The veteran was afforded a 
VA examination in connection with this appeal, and a copy of 
that examination report is in the record.  The Board 
acknowledges the veteran's representative's contention that 
the RO never made any independent attempts to obtain the 
veteran's service medical records.  However, the file 
contains copies of service medical records, which appear to 
have been submitted by the veteran.  Those records appear 
complete, in that they cover the entire time period that the 
veteran was on active duty.  The veteran has not claimed that 
there are missing service medical records in the file, and in 
his substantive appeal, the veteran stated that he had sent 
in copies of his medical and dental records, including 
evidence of trauma sustained to his mouth during active duty.  
He further noted that he had sent the records to VA with the 
trauma portions highlighted.  The Board is unaware of any 
missing records in this appeal.  In short, the Board finds 
that the duty to assist the veteran was satisfied, and the 
case is ready for appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

The veteran claims that he was involved in a motorcycle 
accident in service in December 1982, at which time he 
sustained facial injuries, and developed loose teeth.  He 
also maintains that in July 1984, he was hit in the side of 
the mouth area.  The veteran's contentions regarding these 
two incidents are confirmed by his service medical records.  
A service dental record dated in December 1983 reflects that 
the veteran had been in a motorcycle accident a few days 
prior, and sustained multiple abrasions to areas including 
his face.  He was seen for complaints of sensitive teeth, 
involving teeth #9 and #23.  The examiner noted that 
clinically there were no fractures of teeth found, but that 
there was a small line noted on those two teeth.  The teeth 
were non-mobile, and periodontically intact, with moderate 
plaque and calculus, including moderate to severe gingivitis.  
The veteran complained that his gums were sore due to the 
accident.  There were no root fractures appreciated, and the 
veteran was instructed to eat a soft diet for the next two 
weeks, and to avoid chewing or cold drinks, as well as 
improve hygiene.  The veteran was informed of possible 
endodontic complications in the future.  He was to return in 
five to six weeks (sooner if necessary) for endodontic 
evaluation.  There is no indication in the record of any 
complications resulting from the motorcycle accident in 
follow-up dental evaluations.  

The service medical records also reflect the incident in July 
1984, when the veteran claims he was hit in the mouth.  The 
record indicates that the veteran was seen with abrasions and 
contusions to his arms.  It was noted that the veteran 
reported being hit in the head, but he was not complaining of 
any pain.  There were no clinical findings pertaining to a 
head injury.  

In addition to the foregoing, the veteran's service dental 
records contain many references to periodontal disease and 
treatment.  A January 2000 dental record from E. J. Vaught, 
Jr., D.D.S., indicates that the veteran had advanced 
periodontitis.  On the veteran's service separation 
examination report, dated in April 2000, it was noted that he 
had severe gum and periodontal problems.  

Following service separation, in January 2001, the veteran 
was afforded a VA dental examination.  There was no loss of 
motion or mastication noted.  The veteran did have advanced 
bone loss, and it was noted that he had surgery by a 
periodontist.  In response to a question by the RO, the 
examiner commented that it was not likely that the veteran's 
medication used to treat his epilepsy would have caused bone 
loss.  

According to VA laws and regulations, compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  38 C.F.R. § 4.150.  Otherwise, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a); see 38 C.F.R. 
§ 17.161.  The following conditions will not be considered 
service-connected for treatment purposes:  (1) calculus; (2) 
acute periodontal disease; (3) third molars; (4) impacted or 
malposed teeth and other developmental defects.  38 C.F.R. 
§ 3.381(e).  Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(f).

In the present case, the veteran is not claiming that he has 
any of the conditions listed under 38 C.F.R. § 4.150, which 
are subject to compensation.  Moreover, the evidence does not 
reflect that the veteran sustained loss of maxilla or the 
mandible, or that the veteran currently has any of the dental 
conditions listed under 38 C.F.R. § 4.150.  Rather, the 
veteran is claiming that he suffered dental trauma during 
service, and has had dental problems since that time.  As the 
veteran does not have one of the dental disorders listed 
under 38 C.F.R. § 4.150, there is no basis for an award of 
compensation based on the veteran's loss of teeth.  
Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

As noted above, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those classes are potentially applicable in this case, 
which are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection under 38 C.F.R. § 4.150.  As 
such, the veteran does not satisfy Class I criteria.  
38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
The veteran must have served for not less than 180 days, and 
release from service must have been under conditions other 
than dishonorable.  Additionally, the certificate of 
discharge or release must not certify that the veteran was 
provided a complete dental examination within 90 days prior 
to discharge or release, including all appropriate dental 
treatment indicated by the examination.  38 C.F.R. 
§ 17.161(b).

In the present case, the record indicates that the veteran 
developed periodontal disease during service, and currently 
has periodontal disease.  The veteran was honorably separated 
from active duty in June 2000, after more than 18 years of 
active duty.  That same month the RO received his claim for 
VA compensation or pension benefits, on which he listed a 
claim for a "dental condition."  Moreover, on the veteran's 
DD-Form 214, Certificate of Release or Discharge from Active 
Duty, item number 17 indicates that the veteran was not 
provided a complete dental examination and all appropriate 
dental services and treatment within 90 days prior to 
separation from service.  As such, it appears apparent that 
the veteran satisfied the requirements for one-time dental 
treatment, under the Class II criteria, for periodontal 
disease.  38 C.F.R. § 17.161(b); see 38 U.S.C.A. 
§ 1712(a)(1)(B).  

Finally, under Class II(a) criteria, individuals with a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  As discussed 
above, the veteran maintains that he was involved in a 
motorcycle accident in service, and was hit in the face in 
service, and that both incidents contributed to future dental 
problems.  The two incidents described by the veteran are 
documented in his service medical records.  However, there is 
no indication in the service medical records that the veteran 
sustained any permanent tooth damage as a result of those 
incidents, or that any current dental disorder is causally 
related to an incident of the veteran's active service.  
Thus, the veteran does not meet the Class II(a) criteria for 
service connection for a noncompensable dental condition 
which resulted from combat wounds or other service trauma.  
38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

In conclusion, the veteran does not have one of the 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
and the veteran does not have a service-connected 
noncompensable condition resulting from dental trauma in 
service.  38 C.F.R. § 17.161(c).  However, the Board finds 
that the requirements for entitlement to one-time VA dental 
treatment have been met in regard to the veteran's 
periodontal disease, and to that extent the appeal is 
allowed.  38 C.F.R. § 17.161(b).


ORDER

The requirements for service connection for the limited 
purpose of dental treatment for periodontal disease, on a 
one-time basis, have been met.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

